                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                 No. 5:17-HC-2143-D


MARCUS TIIOMPSON,                         )
                                          )
                              Petitioner, )
                                          )
                 v.                       )                         ORDER
                                          )
msTIN ANDREWS,                            )
                                          )
                              Respondent. )


       On May 24, 2019, Magistrate Judge Numbers issued a Memorandum. and Recommendation

("M&R") [D.E. 21] and recommended that the court grant respondent's motion for summary

judgment [D.E. 14] and dismiss Marcus Thompson's ("Thompson" or "petitioner'') petition for a

writ of habeas corpus under 28 U.S.C. § 2241 [D.E. 1]. Thompson did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

towhichobjectionismade." Diamondv. Colonialtife&Accidentlns. Co.,416F.3d310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 21 ].
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 21], GRANTS respondent's

motion for summary judgment [D.E. 14], and DIS:MISSES Thompson's petition for a writ ofhabeas

corpus under 28 U.S.C. § 2241 [D.E. 1]. The clerk shall close the case.

       SO ORDERED. This...£. day of August 2019.




                                               2
